DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Applicants’ amendments to the claims and arguments filed on October 5, 2020 have been received and entered. Claims 1, 9 have been amended, while claim 5 has been canceled. Claims 19-35 have been newly added. The van Dijik’s declaration filed on October 5, 2020 have been received and considered. Claims 1-4, 6-35 are pending. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region and (ii) neutralizing antibody in the reply filed on April 10, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 

Priority
It is noted that instant application is a continuation of application no. 14516461, filed on 10/16/2014, , which is continuation of US application no 13416684 filed on 03/09/2012, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.
Claims 1-4, 6-35 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2021 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 112- fourth paragraph-necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In the instant case, limitation of claims 18 and 35 has been incorporated in the base claims 1 and 19 and therefore, claim 18 and 35 do not further limit the claim. Appropriate correction is required. 

New-Claim Rejections - 35 USC § 112- New matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “...transgenic mouse contacted with said antigen” (claim 1 and 19) and wherein said human IgH chain variable region is of the transgenic mouse contacted with said antigen from step (a) are considered new matter. Upon further review of the instant specification, examiner could not find support for transgenic mouse contacted with said antigen.  There is no explicit or implicit support for transgenic mouse contacted with said antigen. It is noted that instant specification clearly teaches that the invention is directed to immunizing the transgenic mouse of the invention. The specification fails to disclose contacting mouse with an antigen is same as immunizing the mouse of the invention.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a method, as claimed. Claims 3-4, 20-35 are included in the rejection because they directly or indirectly depend from the rejected base claim. This is a new matter rejection.
Withdrawn-Claim Rejections - 35 USC § 103

Claims 1-4, 6- 9, 11-16 and 17 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Sullivan et al (The Journal of Biological Chemistry, 1997, 272, 17972-17980),  Tamamchi et al (W02007/117410, art of record) and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). In view of applicant’s V gene segments does not affect fertility or fecundity in that the average litter size was the same within statistical significance for chimeric loci containing different numbers of human V gene segments.
Claims 1, 13-15 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Sullivan et al (The Journal of Biological Chemistry, 1997, 272, 17972-17980),  Tamamchi et al (W02007/117410, art of record), Adams (Genomics. 2005 December; 86 (6):753-8) as applied above for claim 1, and further in view of Stevens et al (hereafter 2, USP 7605237, dated 10/20/2009, filed on 10/02/2007).  The rejection is withdrawn for the reasons discussed supra. 

Maintained- Double Patenting
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431 for the reasons of record. 

Claims 1-4, 6-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-4, 6-35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent no 9505827. 
Claims 1-4, 6-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent no 9434782.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.  

Claims 1-4, 6-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383342. 
Response to arguments

While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835. Economides, USP 7,205,148.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632